IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 5, 2008
                                No. 07-60728
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JEFFERSON JARAMILLO-CHANG

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A94 895 763


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Jefferson Jaramillo-Chang, a native and citizen of Colombia, petitions this
court for review of an order from the Board of Immigration Appeals (BIA)
denying his motion to reopen his removal proceedings. Jaramillo-Chang argues
that the BIA erred by denying his motion to reopen to consider new evidence in
support of his asylum claim. To the extent that Jaramillo-Chang’s motion to
reopen was based upon his eligibility for other claims for relief, he has



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60728

abandoned those other claims. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003) (issues not raised in alien’s brief in support of his petition for review
of decision by BIA were deemed abandoned).
      This court reviews for an abuse of discretion when the BIA denies a motion
to reopen based upon a failure to establish a prima facie case for the relief
sought. Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993). Jaramillo-Chang’s
asylum claim was denied because he failed to establish past persecution and
because he failed to show a nexus between the harm he feared and any protected
ground. Moreover, the threat to Jaramillo-Chang was not country-wide, as he
had lived in other parts of Colombia without being threatened.            The new
evidence offered by Jaramillo-Chang in his motion to reopen did not resolve
those deficiencies. The BIA did not abuse its discretion by denying Jaramillo-
Chang’s motion to reopen. Id.
      Jaramillo-Chang’s petition for review is DENIED.




                                         2